DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1, 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, either alone or in combination, does not disclose or render obvious a second bias signal for controlling an operation point of the second Mach-Zehnder interferometer, and a third bias signal for controlling a phase-shift amount of the phase shifter, a low-frequency signal being superimposed on the third bias signal, and the processor controls the first bias signal and the second bias signal in such a manner as to reduce  a frequency component of the low-frequency signal included in the optical signal in combination with the rest of claim 1.
It is noted that claim 1 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious monitoring a frequency component of a low-frequency signal included in the optical signal while applying, to the phase shifter, a phase bias signal on which the low-frequency signal has been superimposed; controlling a first bias signal for controlling an operation point of the first Mach-Zehnder interferometer in such a manner as to minimize the frequency component of the low-frequency signal included in the optical signal; after the controlling of the first bias signal is ended, controlling a second bias signal for controlling an operation point of the second Mach-Zehnder interferometer in such a manner as to minimize the frequency component of the low-frequency signal included in the optical signal; and after the controlling of the second bias signal is ended, controlling the phase bias signal in such a manner as to maximize the frequency component of the low- frequency signal included in the optical signal in combination with the rest of claim 8.
It is noted that claim 8 is allowable because the unique combination of each and every specific element stated in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874